

116 HR 8393 IH: Frontline Health Care Worker Student Loan Assistance Act of 2020
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8393IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Mr. Van Drew introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide student loan forgiveness to health care workers who are on the frontline in response to COVID–19.1.Short titleThis Act may be cited as the Frontline Health Care Worker Student Loan Assistance Act of 2020.2.Loan forgiveness for frontline health care workers(a)Program authorized(1)Loan forgiveness authorizedBeginning on the date that is 90 days after the date of enactment of this Act, the Secretaries concerned shall, subject to paragraph (3), forgive, in accordance with this section, the qualified loan amount described in subsection (b) of the student loan obligation of a borrower who is a frontline health care worker (or whose child is a frontline health care worker, in the case of a borrower of a loan described in section 9(4)(B)).(2)Methods of loan forgiveness(A)In generalTo provide loan forgiveness under paragraph (1) to each borrower who is a frontline health care worker, the Secretaries concerned shall carry out a program—(i)through the holder of the loan, to assume the obligation to repay, by direct payments on behalf of a borrower to the holder of such loan, a qualified loan amount for an eligible Federal student loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.); (ii)to cancel a qualified loan amount for an eligible Federal student loan made under part D or part E of such title (20 U.S.C. 1087a et seq.; 1087aa et seq.); and(iii)to assume the obligation to repay, by direct payments on behalf of a borrower to the private educational lender of such loan, a qualified loan amount of an eligible private student loan in order to discharge the borrower of such loan from any remaining obligation to the private educational lender with respect to such qualified loan amount.(B)Forgiveness through reimbursementNotwithstanding subparagraph (A), for each borrower who is a frontline health care worker and who has made one or more monthly payments toward the—(i)outstanding eligible Federal student loan balance of the borrower during the covered period, the Secretary of Education shall reimburse the borrower, through direct payment to the borrower, in an amount equal to the total amount of such monthly payments made by the borrower on or after January 31, 2020, and before the first date on which any portion of a borrower’s loans are forgiven in accordance with subparagraph (A); and(ii)outstanding eligible private student loan balance of the borrower during the covered period, the Secretary of the Treasury shall reimburse the borrower, through direct payment to the borrower, in an amount equal to the total amount of such monthly payments made by the borrower on or after January 31, 2020, and before the first date on which any portion of a borrower’s loans are forgiven in accordance with subparagraph (A).(3)Authority of the Secretaries concernedThe Secretary of Education shall have the authority to carry out the loan forgiveness program authorized under this section only with respect to eligible Federal student loans, and the Secretary of the Treasury shall have the authority to carry out such loan forgiveness program only with respect to eligible private student loans. (b)Qualified loan amount(1)Total amountThe Secretaries concerned shall forgive for each borrower who is a frontline health care worker an amount equal to the sum of the monthly loan payments that are due, suspended, or paid on each eligible Federal student loan and each eligible private student loan of the borrower during the covered period. Each monthly loan payment that is included in the qualified loan amount of such a borrower shall be paid, pursuant to paragraph (2), in accordance with either subparagraph (A) or subparagraph (B) of subsection (a)(2), but not both.(2)Methods of forgiveness of qualified loan amountThe Secretaries concerned shall determine the method of forgiveness for each monthly loan payment included in a qualified loan amount as follows:(A)The Secretaries concerned shall provide forgiveness in accordance with subparagraph (A) of subsection (a)(2) for—(i)each monthly loan payment during the covered period that is due on or after the date that is 90 days after the date of enactment of this Act;(ii)each monthly loan payment during the covered period that is due before the date that is 90 days after the date of enactment of this Act and has not been paid before such date; and(iii)the total amount of the monthly loan payments that are suspended as a result of a qualifying emergency pursuant to section 3513 of the CARES Act (20 U.S.C. 1001 note) or at the direction of the Secretary of Education, determined by calculating the sum of the amounts of each monthly loan payment that would have been due during the covered period if monthly loan payments were not suspended.(B)The Secretaries concerned shall provide forgiveness in accordance with subparagraph (B) of subsection (a)(2) for the total amount of monthly loan payments during the period beginning on January 31, 2020, and ending on the date that is 90 days after the date of enactment of this Act, that have been paid by the borrower on or before the termination of such period.(c)Consideration of paymentsNotwithstanding any other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), the Secretary of Education shall deem each month for which a loan payment was forgiven under this section as if the borrower of the loan had made a payment for the purpose of any loan forgiveness program or loan rehabilitation program authorized under part B or D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.; 1087a et seq.) for which the borrower would have otherwise qualified.(d)Exclusion from taxable incomeThe qualified loan amount of a borrower that is forgiven under this section, including through reimbursement pursuant to subsection (a)(2)(B), shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986.3.Coordinated program requirementsThe Secretaries concerned shall jointly develop the program required under section 2, and shall coordinate and consult with one another in carrying out such program to ensure that—(1)borrowers with outstanding eligible Federal student loans and borrowers with outstanding eligible private student loans are notified of the availability of student loan forgiveness under this Act; (2)frontline health care workers who are borrowers of both eligible Federal student loans and eligible private student loans may apply for loan forgiveness of both Federal and private student loans under section 2 with submission of only one application;(3)determinations of eligibility are uniform and consistent, regardless of whether the frontline health care worker is a borrower of eligible Federal student loans, eligible private student loans, or both; and(4)such program is made available to any frontline health care worker (including a worker who does not meet the definition of frontline health care worker solely because such worker did not complete at least 3 months of full-time service (or the equivalent) prior to death) who was a borrower of eligible Federal student loans, eligible private student loans, or both, and who died as a result of the coronavirus, to relieve the family and estate of such deceased worker of the burden of the student loan obligation of the such deceased worker.4.Notice of availability of loan forgiveness(a)Notice to the publicNot later than 15 days after the date of enactment of this Act, the Secretaries concerned, in consultation with institutions of higher education and lenders and holders of Federal student loans and private education loans, shall take such actions as may be necessary to ensure that borrowers who have outstanding eligible Federal student loans, outstanding eligible private student loans, or both, are aware of the student loan forgiveness program authorized by this Act. Such information shall—(1)be presented in a form that is widely available to the public, especially to borrowers with eligible Federal student loans, eligible private student loans, or both, and to frontline health care workers;(2)be easily understandable; and(3)clearly notify borrowers that to be considered for loan forgiveness under this Act, borrowers must submit an application to the Secretaries concerned, and must do so during the application period described in section 5.(b)Notice in Federal loans statementsWith each billing statement sent to a borrower during the two-year period beginning on the 15th day after the date of enactment of this Act, the Secretary of Education shall include, and shall require each holder of eligible Federal student loans to include, a notice informing the borrower of the availability of the student loan forgiveness program for frontline health care workers under this Act, including where to find information about how to qualify as a frontline health care worker, how to apply to such program, the types of Federal and private loans that are eligible for forgiveness, and the application deadline for such program.(c)Notice in private loans statementsSection 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)) is amended by adding at the end the following new paragraph:(12)Notice required along with billing statementsWith each billing statement sent to the borrower during the two-year period beginning on the 15th day after the date of enactment of the Frontline Health Care Worker Student Loan Assistance Act of 2020, the private educational lender shall include a notice informing the borrower of the availability of the student loan forgiveness program for frontline health care workers under the Frontline Health Care Worker Student Loan Assistance Act of 2020, including where to find information about how to qualify as a frontline health care worker, how to apply to such program, the types of Federal and private loans that are eligible for forgiveness, and the application deadline for such program..5.Application and determination of eligibility(a)Application periodAn individual may apply for loan forgiveness under section 2 by submitting an application to the Secretaries concerned during the period that begins on the date that is 60 days after the date of enactment of this Act and that ends on the date that is 2 years after the end of the covered period.(b)Determination of eligibility(1)Development of applicationNot later than 45 days after the date of enactment of this Act, the Secretaries concerned shall jointly, in consultation with the Secretary of Health and Human Services and the Intergovernmental Working Group (in accordance with section 6), develop one application for borrowers of both eligible Federal student loans and eligible private student loans to apply for loan forgiveness under this Act.(2)Application requirementsThe application required under paragraph (1) may only include such information as is necessary for the Secretaries concerned to—(A)make a determination of whether the applicant—(i)is a frontline health care worker; and (ii)is a borrower of an eligible Federal student loan, an eligible private student loan, or both; and(B)determine the qualified loan amount of the applicant, if the application is approved, including the amount described in section 2(b)(2)(B).(3)DeterminationNot later than 30 days after the date on which the Secretaries concerned receive an application from an individual in accordance with this Act, the Secretaries concerned shall—(A)confirm that such individual is a frontline health care worker who is a borrower of an eligible Federal student loan, an eligible private student loan, or both, then notify the individual of such confirmation, and grant the individual loan forgiveness in accordance with section 2; or(B)determine that such individual is not a frontline health care worker who is a borrower of an eligible Federal student loan, an eligible private student loan, or both, then deny such application, and provide a notification to the individual that includes—(i)that the application was denied; (ii)the reason for such denial; and(iii)if the application was denied because the Secretaries concerned determined that the applicant was not a frontline health care worker, an explanation that the individual may appeal the denial to the Intergovernmental Working Group within 30 days of the date of such denial, and information on how the applicant may submit such an appeal.(4)Treatment after successful appealIn the case that an individual appeals the denial of an application to the Intergovernmental Working Group in accordance with section 6, and the individual is determined by the Intergovernmental Working Group to be a frontline health care worker, the Secretaries concerned shall grant the individual loan forgiveness in accordance with section 2 not later than 30 days after the Secretaries concerned are notified of the outcome of the appeal by the Intergovernmental Working Group. 6.Intergovernmental Working Group(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Secretaries concerned and the Secretary of Health and Human Services shall jointly establish an Intergovernmental Working Group to assist, in accordance with this section, with the administration of the program required under this Act.(b)MembershipThe Intergovernmental Working Group shall have 9 members, of whom—(1)five members shall be selected by the Secretary of Health and Human Services from employees of the Department of Health and Human Services who are knowledgeable concerning the education, training, employment, and medical practices of health care professionals and the health care workforce;(2)two members shall be selected by the Secretary of Education from employees of the Department of Education who are knowledgeable concerning eligible Federal student loans and the administration of such loans; and(3)two members shall be selected by the Secretary of the Treasury from employees of the Department of the Treasury who are knowledgeable concerning eligible private student loans, the administration of such loans, and private educational lenders.(c)DutiesThe Intergovernmental Working Group established under this section shall—(1)develop a procedure or list of requirements, including a list of the information an individual needs to provide for the Secretaries concerned, to determine whether an individual has made significant contributions to the medical response to the qualifying emergency for purposes of determining whether the individual is a frontline health care worker as defined in section 9(6)(B);(2)not later than 10 days after the date on which the Council is established, report the information described in paragraph (1) to the Secretaries concerned for inclusion in the application developed in accordance with section 5(b)(1);(3)not later than 60 days after the date on which the Council is established, develop a process by which—(A)an applicant who is denied loan forgiveness under this Act by the Secretaries concerned because of a determination that the applicant is not a frontline health care worker may, within 30 days of the date of such denial, submit an appeal of such denial to the Intergovernmental Working Group; and(B)the Intergovernmental Working Group will review the appeal and make a determination with respect to whether the applicant is a frontline health care worker; and(4)upon the request for an appeal by an applicant described in paragraph (3), using the appeals process developed under such paragraph, determine within 30 days after submission of the appeal by the applicant, whether the applicant is a frontline health care worker, and notify the Secretaries concerned and the applicant of the outcome of such appeal within 15 days of such determination.7.Regulations; Waivers(a)RegulationsThe Secretaries concerned are authorized to issue such regulations as may be necessary to carry out this Act.(b)WaiversIn carrying out this Act, the Secretaries concerned may waive the application of—(1)subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act);(2)the master calendar requirements under section 482 of the Higher Education Act of 1965 (20 U.S.C. 1089);(3)negotiated rulemaking under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a); and(4)the requirement to publish the notices related to the system of records of the agency before implementation required under paragraphs (4) and (11) of section 552a(e) of title 5, United States Code (commonly known as the Privacy Act of 1974), except that the notices shall be published not later than 180 days after the date of enactment of this Act.8.Termination of authorityThe authority of the Secretaries concerned to carry out the loan forgiveness program under section 2, and the authority of the Intergovernmental Working Group to carry out the activities authorized under section 6, shall cease on the date that is 180 days after the end date of the application period described in section 5(a). 9.DefinitionsIn this Act:(1)CoronavirusThe term coronavirus has the meaning given the term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(2)Covered periodThe term covered period means the period that begins on January 31, 2020, and ends on the date that is 60 days after the date of the expiration of the public health emergency with respect to COVID–19 declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020. (3)COVID-related health care servicesThe term COVID-related health care services means any health care services that relate to—(A)the diagnosis, prevention, or treatment of the coronavirus, including through telehealth services;(B)the assessment or care of the health of a human being related to an actual or suspected case of the coronavirus, including through telehealth services; or(C)patient care in a setting where there is a reasonable expectation of risk of exposure to the coronavirus.(4)Eligible Federal student loanThe term eligible Federal student loan means any loan made, insured, or guaranteed under part B, part D, or part E of title IV of the Higher Education Act of 1965 before the date of enactment of this Act, including—(A)a consolidation loan under such title; and(B)a loan made to the parent of a dependent student under section 428B of such Act (20 U.S.C. 1078–2), and a Federal Direct PLUS Loan made to the parents of a dependent student, only if the dependent student on whose behalf such loan was made is a frontline health care worker. (5)Eligible private student loanThe term eligible private student loan means a private education loan, as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)), that was expressly for the cost of attendance (as defined in section 472) at an institution of higher education participating in a loan program under part B, part D, or part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as of the date that the loan was disbursed, and that was made before the date of enactment of this Act.(6)Frontline health care workerThe term frontline health care worker means an individual who, during the qualifying emergency, for a period of not less than 3 months of full-time service (or the part-time equivalent), in exchange for payment or as a volunteer—(A)is—(i)a doctor, medical resident, medical intern, medical fellow, nurse, home health care worker, mental health professional, or other health care professional who is licensed, registered, or certified under Federal or State law to provide health care services and who provides COVID-related health care services; (ii)a student enrolled at an institution of higher education in a medical, nursing, or other relevant health care program of study who provides COVID-related health care services;(iii)a laboratory worker who conducts, evaluates, or analyzes coronavirus testing;(iv)a medical researcher who conducts research related to the prevention, treatment, or cure of the coronavirus; or(v)an emergency medical services worker who responds to health emergencies or transports patients to hospitals or other medical facilities; or(B)does not meet the requirements of any of the clauses under subparagraph (A), but is a health care professional who is licensed, registered, or certified under Federal or State law to provide health care and has made significant contributions to the medical response to the qualifying emergency.(7)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(8)Private educational lenderThe term private educational lender has the meaning given the term in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)).(9)Qualifying emergencyThe term qualifying emergency means—(A)the public health emergency with respect to COVID–19 declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020;(B)an event related to the coronavirus for which—(i)the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(ii)the governor of a State or territory of the United States declared an emergency; or(C)a national emergency related to the coronavirus declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.).(10)Secretaries concernedThe term Secretaries concerned means—(A)the Secretary of Education, with respect to eligible Federal student loans and borrowers of such loans; and(B)the Secretary of the Treasury, with respect to eligible private student loans and borrowers of such loans.